Case 6:18-cv-06023-GAP-EJK Document 116 Filed 09/17/20 Page 1 of 2 PageID 11609




                              UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

     PROFESSIONAL, INC.,

                           Plaintiff,

     v.                                                          Case No: 6:18-cv-6023-Orl-31EJK

     FIRST CHOICE AUTO INSURANCE
     COMPANY, et al.,

                           Defendants.


                                                   ORDER
            This case was transferred from the Western District of Pennsylvania to this court in

     February 2018 as part of MDL 2557. On February 22, 2018, the case was stayed pending

     disposition of appeals pending in the Eleventh Circuit Court of Appeals. Doc. 96. Following the

     en banc opinion of the Eleventh Circuit in Quality Auto Painting Ctr. of Roselle, Inc. v. State

     Farm Indem. Co., 917 F.3d. 1249 (11th Cir. 2019), the stay in this case was lifted on June 24,

     2020. Doc. 101.

            Pursuant to Doc. 348 in the master docket, 6:14-md-2557, the Court ordered Defendants to

     file responsive pleadings to Plaintiff’s Complaint by August 7, 2020. Doc. 102. Defendants

     complied with that order and filed motions to dismiss on August 7, 2020 (Docs. 107, 108, 109,

     110, 112, and 113). Pursuant to the rules of this court, Plaintiff’s response to these motions was

     due August 21, 2020. Local Rule 3.01(b). Plaintiff has failed to file a response, and the motions

     stand unopposed.
Case 6:18-cv-06023-GAP-EJK Document 116 Filed 09/17/20 Page 2 of 2 PageID 11610




            It is, therefore,

            ORDERED that Defendants’ motions are GRANTED. Plaintiff’s Complaint is hereby

     DISMISSED, and the Clerk is directed to close the file.

            DONE and ORDERED in Chambers, Orlando, Florida on September 17, 2020.




     Copies furnished to:

     Counsel of Record
     Unrepresented Party




                                                   -2-
